—Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered March 29, 2002, convicting defendant upon her plea of guilty of the crime of attempted burglary in the first degree.
Defendant pleaded guilty to the crime of attempted burglary in the first degree in full satisfaction of the charges against her. She was thereafter sentenced, as part of a negotiated plea agreement, to a determinate prison term of eight years, to be followed by four years of postrelease supervision. Defendant appeals, contending that the sentence imposed by County Court was harsh or excessive. We disagree. A sentence that falls within the permissible statutory ranges will not be disturbed unless it can be shown that the sentencing court abused its discretion or that extraordinary circumstances exist warranting a modification in the interest of justice (see People v Witbeck, 299 AD2d 726, 727 [2002]; People v Bell, 290 AD2d 729, 730 [2002]). No such showing has been made in this case.
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.